845 F.2d 1034
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Carl CRONK, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 87-1565.
United States Court of Appeals, Federal Circuit.
Feb. 25, 1988.

Before BISSELL, Circuit Judge, BALDWIN, Senior Circuit Judge, and ARCHER, Circuit Judge.
BALDWIN, Senior Circuit Judge.

DECISION

1
The United States Claims Court dismissed Carl Cronk's contractual complaint against the United States Postal Service as being barred by the statute of limitations.  28 U.S.C. Sec. 2501 (1982).   Cronk v. United States, 12 Cl.Ct. 512 (1987).  We affirm on the basis of the lower court's decision.